UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 00-4115

MOROCCO CARTER,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Andre M. Davis, District Judge.
(CR-99-300)

Submitted: October 31, 2000

Decided: November 22, 2000

Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

James Wyda, Federal Public Defender, Denise C. Barrett, Assistant
Public Defender, Baltimore, Maryland, for Appellant. Lynne A. Bat-
taglia, United States Attorney, Tarra DeShields-Minnis, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Morocco Carter appeals his convictions on six counts of bank
fraud, 18 U.S.C.A. § 1344 (West 2000), two counts of production of
false documents, 18 U.S.C.A. § 1028 (West 2000), and one count of
aiding and abetting, 18 U.S.C.A. § 2 (West 2000). We affirm.

I

Carter enlisted others, including James Harris and Mary Meadows,
to negotiate counterfeit payroll checks that Carter had produced on
computer equipment at his home. Carter used his recruits' photo-
graphs to produce phony identification documents such as driver's
licenses. Harris testified that he negotiated approximately $1500
worth of counterfeit payroll checks from Schlumberger/Malco, Balti-
more City, and the Baltimore Zoo. The checks were made out to Reg-
inald Wright, Frederick McDuffy, and Duane Epps. Carter supplied
Harris with picture identification cards showing Harris variously to be
Wright, McDuffy, and Epps. Harris testified that each payroll check
was worth about $500. He kept about one-fifth of the money and
turned the rest over to Carter.

Meadows testified that she was arrested while attempting to cash
a counterfeit Baltimore City payroll check that she had witnessed Car-
ter produce on his home computer. He also gave her a driver's license
and a "public school ID," both of which bore her picture but identified
her as Tina Key. Like Harris, Meadows expected to receive around
$100 and to turn the balance of the proceeds of the check over to Car-
ter.

II

Officers executed a search warrant at Carter's house and seized
various items, including his computer, computer diskettes, a scanner,
a printer, and a digital camera. Special Agent Dye testified that he
found parts of drivers' licenses and Schlumberger/Malco checks on
the computer, and that these parts could have been used to produce

                  2
the counterfeit checks and identification documents. The district court
denied Carter's motion to suppress items seized during execution of
the warrant. Carter contends that the affidavit supporting the warrant
was insufficient to establish probable cause and that no officer acting
in good faith could have relied on the warrant.

A district court's determination of probable cause under the Fourth
Amendment is an issue of law subject to de novo review. See United
States v. Miller, 925 F.2d 695, 698 (4th Cir. 1991). We review a
search warrant issued on the basis of an informant's tip to determine
whether, under the totality of the circumstances, the issuing judge had
a substantial basis for concluding that there was probable cause to
believe that contraband or other evidence of a crime would be found
at a particular place. The reliability and credibility of the informant
and his basis for knowledge of criminal activity are taken into consid-
eration. Police corroboration of details provided in a tip may provide
probable cause for issuance of a search warrant. See Illinois v. Gates,
462 U.S. 213, 238-46 (1983).

Here, the affidavit stated that the manager of a check cashing estab-
lishment called the police after someone attempted to negotiate a
Schlumberger/Malco check issued to Reginald Wright. When the
manager asked for identification other than a proffered Maryland
driver's license, the suspect fled, leaving the check and license
behind. Harris was identified as the person in the photograph on the
Wright license. Harris was located and interviewed. He told investiga-
tors that he had been negotiating counterfeit checks for a black male
he knew as "Rock," who operated out of his home. Harris gave offi-
cers Rock's address, described his car, and discussed the equipment
that Rock used to produce the checks and phony ID's. Additionally,
Harris said that Rock was a bail bondsman.

The affidavit further stated that Harris went with agents to the
address he had given them. He told the officers where in the house
the computer equipment was located. The agents verified Harris' ear-
lier description of the house and the cars parked outside the residence.
Further investigation revealed that Morocco Carter, who worked for
a bail bondsman, lived at that address. "Rock" could easily be a nick-
name for "Morocco."

                  3
Like the district court, we believe that the affidavit, based in part
on Harris' tip, many of whose details were confirmed by investiga-
tors, established ample probable cause to support issuance of the
search warrant. Moreover, even if probable cause were lacking, it did
not, the "good faith" exception to the warrant requirement would
apply in this case. See United States v. Leon , 468 U.S. 897, 923
(1984).

III

Next, Carter challenges the district court's refusal to conduct an in
camera inspection of Harris' pretrial supervision report. It is unclear
why Carter sought Harris' report when his request was based on his
learning that a Carter confederate, Angela Smith, had used illegal
drugs while on pretrial supervision. In any event, Carter failed to
identify the specific information in the report that he wanted or why
he believed the information would be of assistance to him. The dis-
trict court's decision was not error. See United States v. Trevino, 89
F.3d 187, 192-93 (4th Cir. 1996).

IV

Harris testified on cross-examination that, following Carter's arrest
and subsequent release, Harris wrote two letters stating that he had
falsely implicated Carter. On redirect, Harris testified that he had
written the letters at Carter's insistence because he was afraid of Car-
ter. When cross-examining Carter, the prosecutor asked Carter why
he had not brought the letters to the attention of the Secret Service
prior to trial. And in closing argument, the prosecutor reminded the
jury that Carter had not told agents about the letters. Carter maintains
that the prosecutor violated the rule of Doyle v. Ohio, 426 U.S. 610
(1976), that use of a defendant's post-arrest, post-Miranda* silence to
impeach his trial testimony violates the Fifth Amendment. See id. at
611. Because Carter did not raise a Doyle objection at trial, our
review is for plain error. See United States v. Olano, 507 U.S. 725,
741 (1993). Given the overwhelming evidence against Carter, we
conclude that there was no plain error in this case.
_________________________________________________________________
*Miranda v. Arizona, 384 U.S. 436 (1966).

                  4
V

Finally, Carter complains that, while the indictment limited the
charges to counterfeit Schlumberger/Malco checks and counterfeit
licenses in the names of Reginald Wright and Paula Mason, the court
permitted testimony about attempting to cash a Baltimore City check,
the testimony of a state trooper about Carter's being denied an appli-
cation for a concealed weapons permit, and sixty-six exhibits alleg-
edly unrelated to the charges in the indictment. Those exhibits
included: checks or parts of checks under other business names;
licenses or other identification in the names of Tina Key, William
Thornton, and others; computer files containing pieces of a concealed
weapons permit; and a counterfeit weapons permit. Carter contended
that admission of this evidence violated Fed. R. Evid. 403, 404(b).

We find that this "prior bad acts" evidence was relevant to such
issues as motive, intent, plan, and preparation, necessary to show the
context in which Carter committed the crimes, and reliable. As such,
it was admissible under Rule 404(b). See United States v. Rawle, 845
F.2d 1244, 1247 n.4 (4th Cir. 1988). Nor do we think its admission
was unduly prejudicial, especially when considering the other evi-
dence of record that overwhelmingly pointed to Carter's guilt. See
Old Chief v. United States, 519 U.S. 172, 191 (1997).

VI

We accordingly affirm Carter's convictions. We dispense with oral
argument because the facts and legal contentions are adequately set
forth in the materials before the court and argument would not aid the
decisional process.

AFFIRMED

                  5